Exhibit 10.7
EDISON INTERNATIONAL
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated
December 31, 2008

 



--------------------------------------------------------------------------------



 



EXECUTIVE DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS (cont.)

         
Section
  Title   Page
 
       

         
PREAMBLE
    1    
ARTICLE 1 DEFINITIONS
    1  
 
       
ARTICLE 2 PARTICIPATION
    6  
 
       
2.1 Commencement
    6  
2.2 Annual Deferral
    6  
2.3 Continuation of Participation
    6  
 
       
ARTICLE 3 EMPLOYEE DEFERRALS
    7  
 
       
3.1 Participation Election
    7  
3.2 Alternative Exercise of Qualifying Awards
    7  
3.3 Deferral of Special Awards
    8  
3.4 [Intentionally blank]
    8  
3.5 Excess SSPP
    8  
3.6 Vesting
    8  
 
       
ARTICLE 4 MATCHING CREDITS
    8  
 
       
4.1 Amount
    8  
4.2 Vesting
    8  
 
       
ARTICLE 5 DEFERRAL ACCOUNTS
    9  
 
       
5.1 Deferral Accounts
    9  
5.2 Timing of Credits
    9  
 
       
ARTICLE 6 RETIREMENT BENEFITS
    9  
 
       
6.1 Amount
    9  
6.2 Form of Retirement Benefits
    9  
6.3 Commencement of Benefits
    10  
6.4 Small Benefit Exception
    10  
6.5 Severance Benefit
    10  
 
       
ARTICLE 7 TERMINATION BENEFITS
    11  
 
       
7.1 Amount
    11  
7.2 Form of Termination Benefits
    11  
 
       
ARTICLE 8 SURVIVOR BENEFITS
    11  
 
       
8.1 Pre-Retirement Survivor Benefit
    11  

i



--------------------------------------------------------------------------------



 



EXECUTIVE DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS (cont.)

         
Section
  Title   Page
 
       

         
8.2 Post-Retirement Survivor Benefit
    11  
8.3 Post-Termination Survivor Benefit
    11  
8.4 Changing Form of Benefit
    12  
8.5 Small Benefit Exception
    12  
 
       
ARTICLE 9 DISABILITY
    12  
 
       
ARTICLE 10 CHANGE OF CONTROL
    12  
 
       
ARTICLE 11 SCHEDULED AND UNSCHEDULED WITHDRAWALS
    12  
 
       
11.1 Scheduled Withdrawals
    12  
11.2 Unscheduled Withdrawals
    13  
 
       
ARTICLE 12 CONDITIONS RELATED TO BENEFITS
    13  
 
       
12.1 Nonassignability
    13  
12.2 Financial Hardship Distribution
    14  
12.3 No Right to Assets
    14  
12.4 Protective Provisions
    14  
12.5 Withholding
    14  
 
       
ARTICLE 13 PLAN ADMINISTRATION
    14  
 
       
ARTICLE 14 BENEFICIARY DESIGNATION
    14    
ARTICLE 15 AMENDMENT OR TERMINATION OF PLAN
    15  
 
       
15.1 Amendment of Plan
    15  
15.2 Termination of Plan
    15  
15.3 Amendment or Termination After Change of Control
    15  
15.4 Exercise of Power to Amend or Terminate
    15  
15.5 Constructive Receipt Termination
    16  
 
       
ARTICLE 16 CLAIMS AND REVIEW PROCEDURES
    16  
 
       
16.1 Claims Procedure for Claims other than for Vesting due to Disability
    16  
16.2 Claims Procedure for Claims due to Disability
    16  
16.3 Dispute Arbitration
    18  
 
       
ARTICLE 17 MISCELLANEOUS
    19  
 
       
17.1 Successors
    19  
17.2 ERISA Plan
    19  

ii



--------------------------------------------------------------------------------



 



EXECUTIVE DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS (cont.)

         
Section
  Title   Page
 
       

         
17.3 Trust
    19  
17.4 Employment Not Guaranteed
    19  
17.5 Gender, Singular and Plural
    19  
17.6 Captions
    19  
17.7 Validity
    20  
17.8 Waiver of Breach
    20  
17.9 Applicable Law
    20  
17.10 Notice
    20  

iii



--------------------------------------------------------------------------------



 



EDISON INTERNATIONAL
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended December 31, 2008
PREAMBLE
Plan benefits are available to eligible executives and key management employees
of Edison International and its participating affiliates. Amounts of
compensation deferred by Participants pursuant to this Plan accrue as
liabilities of the participating affiliate at the time of the deferral under the
terms and conditions set forth herein. By electing to defer compensation under
the Edison International Executive Deferred Compensation Plan, Participants
consent to Edison International sponsorship of the Plan, but acknowledge that
Edison International is not a guarantor of the benefit obligations of other
participating affiliates. Each participating Edison International affiliate is
responsible for payment of the accrued benefits under the Plan with respect to
its own executives and key management employees subject to the terms and
conditions set forth herein.
This Plan is hereby amended and restated to reflect that it only applies to
deferrals of compensation that were earned and vested prior to January 1, 2005
in accordance with the provisions of Section 3.6 and 4.2 hereof. This amendment
and restatement also includes provisions that were set forth in the Edison
International Severance Plan as of October 3, 2004 but that applied to this Plan
and are thus not material modifications of the Plan that would cause it to be
subject to Section 409A of the Internal Revenue Code of 1986, as amended.
ARTICLE 1
DEFINITIONS
Capitalized terms in the text of the Plan are defined as follows:
Administrator means the Compensation and Executive Personnel Committee of the
Board of Directors of EIX.
Affiliate means EIX or any corporation or entity which (i) along with EIX, is a
component member of a “controlled group of corporations” within the meaning of
Section 414(b) of the Code, and (ii) has approved the participation of its
executives in the Plan.
Alternative Exercise means the exercise of all or a portion of a Qualifying
Award in exchange for an amount equal to the gain that would otherwise have been
realized by the Participant being credited under this Plan.
Alternative Exercise Agreement means an agreement entered into between EIX and
an Eligible Employee in accordance with Article 2 pursuant to which the Eligible
Employee elects to defer under this Plan the gain resulting from any subsequent
exercise of the Qualifying Award.

 



--------------------------------------------------------------------------------



 



Annual Deferral means the amount of Compensation which the Participant elects to
defer for a calendar year pursuant to Articles 2 and 3 of the Plan.
Base Salary means the Participant’s annual basic rate of pay from the Employer
(excluding Bonus, special awards, commissions, severance pay, and other
non-regular forms of compensation) before reductions for deferrals under the
Plan or the SSPP.
Beneficial Owner shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the United States Securities Exchange
Act of 1934, as amended.
Beneficiary means the person or persons or entity designated as such in
accordance with Article 14 of the Plan.
Board means the Board of Directors of the Company.
Bonus means the amount paid in cash to the Participant by the Employer in the
form of an annual incentive award before reductions for deferrals under the
Plan.
Cause means the occurrence of either or both of the following:

  (1)   The Participant’s conviction for, or pleading guilty or nolo contendere
to, committing an act of fraud, embezzlement, theft, or other act constituting a
felony; or     (2)   The willful engaging by the Participant in misconduct that
is:

  (i)   if the event giving rise to the termination of the Participant’s
employment does not occur during a Protected Period, in violation of the
Company’s and/or the Participant’s Severance Employer’s policies and practices
applicable to the Participant from time to time; or     (ii)   if the event
giving rise to the termination of the Participant’s employment occurs during a
Protected Period, that would have resulted in the termination of the
Participant’s employment by the Company or the Participant’s Severance Employer
under the Company’s and/or the Participant’s Severance Employer’s policies and
practices applicable to the Participant in effect immediately prior to the start
of the Protected Period. However, no act or failure to act, on the Participant’s
part, shall be considered “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that his or her
action or omission was in the best interest of the Company and his or her
Severance Employer.

Change of Control means either: (i) the dissolution or liquidation of EIX or an
Employer; (ii) a reorganization, merger or consolidation of EIX or an Employer
with one or more corporations as a result of which EIX or an Employer is not the
surviving corporation; (iii) approval by the stockholders of EIX or an Employer
of any sale, lease, exchange or other transfer (in one or a series of
transactions) of all or substantially all of the assets of EIX or an Employer;
(iv) approval by the stockholders of EIX or an Employer of any merger or
consolidation of EIX or an Employer, in which the holders of voting stock of EIX
or an Employer immediately before the merger or consolidation will not own 50%
or more of the outstanding voting shares of the continuing or surviving
corporation immediately after the merger or consolidation; or (v) a change of at
least 51% (rounded to the next whole person) in the membership of the Board of

2



--------------------------------------------------------------------------------



 



Directors of EIX or an Employer within a 24-month period, unless the election or
nomination for election by stockholders of each new director within the period
was approved by the vote of at least 85% (rounded to the next whole person) of
the directors then still in office who were in office at the beginning of the
twenty-four-month period, except that any replacement of directors who are
employees of EIX or an Employer, with other employees of EIX or an Employer,
will be disregarded and not be considered a change in membership.
Notwithstanding the foregoing, any reorganization, merger or consolidation of an
Employer with EIX or another Employer will be disregarded and not be considered
a Change of Control. Notwithstanding the foregoing, for purposes of the
definition of Protected Period, “Change of Control” means any one or more of the
following:

  (1)   Any Person (other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a Company affiliate) becomes
the Beneficial Owner, directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities. For purposes of this clause, “Person” (or
“group” as used in the definition of Person) shall not include one or more
underwriters acquiring newly-issued voting securities (or securities convertible
into voting securities) directly from the Company with a view towards
distribution;     (2)   On any day after January 1, 2001 (the “Measurement
Date”) Continuing Directors cease for any reason to constitute a majority of the
Board. A director is a “Continuing Director” if he or she either:

  (i)   was a member of the Board on the applicable Initial Date (an “Initial
Director”); or     (ii)   was elected to the Board, or was nominated for
election by the Company’s shareholders, by a vote of at least two-thirds (2/3)
of the Initial Directors then in office.

A member of the Board who was not a director on the applicable Initial Date
shall be deemed to be an Initial Director for purposes of clause (ii) above if
his or her election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds (2/3) of the Initial Directors
(including directors elected after the applicable Initial Date who are deemed to
be Initial Directors by application of this provision) then in office. For these
purposes, “Initial Date” means the date that is two years before the Measurement
Date.

  (3)   The Company is liquidated; all or substantially all of the Company’s
assets are sold in one or a series of related transactions; or the Company is
merged, consolidated, or reorganized with or involving any other corporation,
other than a merger, consolidation, or reorganization that results in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the voting securities of the Company (or a surviving
entity) outstanding immediately after such merger, consolidation, or
reorganization. Notwithstanding the foregoing, a bankruptcy of the Company or a
sale or spin-off of a Company subsidiary (short of a dissolution of the Company
or a liquidation of substantially

3



--------------------------------------------------------------------------------



 



      all of the Company’s assets, determined on an aggregate basis) will not
constitute a Change of Control of the Company.     (4)   The consummation of
such other transaction that the Board may, in its discretion in the
circumstances, declare to be a Change of Control for purposes of this Plan.

Code means the Internal Revenue Code of 1986, as amended.
Company means Edison International, or any successor thereto.
Compensation means the sum of the Participant’s Base Salary and Bonus for a
calendar year before deferral under this Plan or the SSPP.
Crediting Rate means the rate at which interest will be credited to Participant
Deferral Accounts. The rate will be determined annually in advance of the
calendar year and will be equal to the average annual Moody’s Corporate Bond
Yield for Baa Public Utility Bonds for the five years preceding November 1st of
the prior year. EIX reserves the right to prospectively change the Crediting
Rate.
Deferral Account means the notional account established for record keeping
purposes for a Participant pursuant to Article 5 of the Plan.
Deferral Period means the calendar year covered by a valid Participation
Election previously submitted by a Participant, or in the case of a newly
eligible Participant, the balance of the calendar year following the date of the
Participation Election.
Disability means the permanent and total disability of the Participant as
determined by the Employer except that for purposes of Sections 3.6, 4.2(ii) and
6.5, “Disability” means the Participant’s eligibility for benefits under his or
her Severance Employer’s long-term disability plan applicable to the
Participant, as determined by the Severance Employer.
EIX means Edison International.
Eligible Employee means a key employee of an Affiliate, who (i) is a U.S.
employee or an expatriate who is based and paid in the U.S., (ii) is designated
by the Administrator as eligible to participate in the Plan (subject to the
restriction in Sections 10.2 and 12.2 of the Plan), and (iii) qualifies as a
member of the “select group of management or highly compensated employees” under
ERISA.
Employer means the Affiliate employing the Participant.
ERISA means the Employee Retirement Income Security Act of 1974, as amended.
Excess SSPP shall mean the amount of Base Salary deferred under Section 3.5 of
the Plan.
Financial Hardship means an unexpected and unforeseen financial disruption
arising from an illness, casualty loss, sudden financial reversal, or other such
unforeseeable occurrence as determined by the Administrator or its designee.
Needs arising from foreseeable events such as the purchase of a residence or
education expenses for children will not, alone, be considered a Financial
Hardship.
Matching Credit means the credit added to the Participant’s Deferral Account
under Article 4.
Matching Base means (i) the amount of the Primary Salary Deferral or (ii) the
difference between the Participant’s Base Salary and the Code Section 401(a)(17)
compensation limit, or

4



--------------------------------------------------------------------------------



 



(iii) the difference between the Participant’s Base Salary and the Code 402(g)
limitation divided by 0.06, whichever is greater.
Participant means an Eligible Employee who has elected to participate and has
completed a Participation Election or Alternative Exercise Agreement pursuant to
Article 2 of the Plan.
Participation Election means the Participant’s written election to defer
Compensation under the Plan submitted on the form prescribed by the
Administrator for that purpose.
Person shall have the meaning ascribed to such term in Section 3(a)(9) of the
United States Securities Exchange Act of 1934, as amended, and used in Section
13(d) and 14(d) thereof, including a group as contemplated by Sections 13(d)(3)
and 14(d)(2) thereof.
Plan means the EIX Executive Deferred Compensation Plan.
Primary Salary Deferral means the amount deferred from Base Salary that is not
Excess SSPP. The Primary Salary Deferral is subtracted from Base Salary before
SSPP Contributions and Excess SSPP deferrals are calculated.
Protected Period means the period related to a Change of Control that is deemed
to commence on the date that is six months before the date of the actual Change
of Control and end on the date that is two years after the Change in Control.
Qualifying Award means an award granted to an Eligible Employee under the EIX
Management Long-Term Incentive Compensation Plan, the EIX Officer Long-Term
Incentive Compensation Plan or the EIX Equity Compensation Plan, other than an
EIX nonqualified stock option, and evidenced in writing that provides (or is
amended to provide) that the award may be Alternatively Exercised under this
Plan; provided, however, that an award will not be a Qualifying Award if it will
expire, by its terms, before the end of the six-month period commencing with the
date that the Alternative Exercise Agreement is submitted to and received by the
Administrator.
Retirement means a separation from service under terms constituting a retirement
for purposes of the nonqualified executive retirement plan covering the
Participant.
Scheduled Withdrawal means a distribution of all or a portion of the vested
amount of deferrals and earnings credited to the Participant’s Deferral Account
as elected by the Participant pursuant to the provisions of Article 11 of the
Plan.
Severance Employer means the Company or any affiliated business of the Company
that has adopted this Plan with the written consent of the Company, including
but not limited to Southern California Edison, Edison Capital, Edison Mission
Energy or Edison O&M (or any such entity’s successor). As the context may
require, a Participant’s Severance Employer means the Severance Employer that
employs or last employed the Participant.
Severance Plan Benefit Election means a special election under Section 6.5.
SSPP means the Southern California Edison Company Stock Savings Plus Plan as
amended from time-to-time.
Termination Date means the last day that the Participant is actually employed by
a Severance Employer in connection with the event that entitles the Participant
to severance benefits.
Termination for Cause means the Termination of Employment of the Participant
upon willful failure by the Participant to substantially perform his or her
duties for the Employer or the willful

5



--------------------------------------------------------------------------------



 



engaging by the Participant in conduct which is injurious to the Employer,
monetarily or otherwise.
Termination of Employment means the voluntary or involuntary cessation of the
Participant’s employment with the Employer for any reason other than death or
Retirement. Termination of Employment will not be deemed to have occurred for
purposes of this Plan if the Participant is reemployed by an Affiliate within
30 days of ceasing work with the Employer.
Unscheduled Withdrawal means a distribution of all or a portion of the vested
amount and earnings credited to the Participant’s Deferral Account as requested
by the Participant pursuant to the provisions of Article 11 of the Plan.
Valuation Date means the last day of the month in which Termination of
Employment, Retirement, or death occurs, or the day before a Scheduled
Withdrawal or Unscheduled Withdrawal occurs.
Vesting means the Participant’s right to receive any amount deferred, Matching
Credits, and/or earnings thereon as provided in Article 4.
ARTICLE 2
PARTICIPATION
2.1 Commencement
(a) Salary and Bonus. An Eligible Employee will become a Participant in the Plan
on the first day of the calendar year or the first day of the pay period
coincident with or next following the date the employee became an Eligible
Employee, provided the Eligible Employee has submitted to the Administrator a
Participation Election prior to that date. Except for employees who become newly
eligible during the calendar year, the Participation Election must be submitted
to the Administrator during the enrollment period designated by the
Administrator which will always be prior to the commencement of the calendar
year.
(b) Qualifying Awards. An Eligible Employee may also become a Participant in the
Plan by electing to alternatively exercise all or a portion of a Qualifying
Award as provided in Section 3.2.
2.2 Annual Deferral
Subject to the restrictions in Article 3, the Eligible Employee will designate
his or her Annual Deferral for the covered calendar year on the Participation
Election.
2.3 Continuation of Participation
A Participant may not elect to defer Compensation under the Plan unless the
Participant is an Eligible Employee for the calendar year for which the election
is made. Once a Deferral Account balance has been established, the individual
will continue as a Participant in the Plan until the Participant no longer has a
Deferral Account balance under the Plan. In the event a Participant is later
employed by an affiliated company that does not participate in the Plan, the
Participant’s Annual Deferral will cease, and the Participant’s Deferral Account
will remain in effect until such time as the benefits are distributed as elected
on the Participant’s last valid Participation Election or Alternative Exercise
Agreement.

6



--------------------------------------------------------------------------------



 



ARTICLE 3
EMPLOYEE DEFERRALS
3.1 Participation Election
(a) Annual Deferral. Eligible Employees may elect to make an Annual Deferral
under the Plan by submitting a Participation Election during the applicable
enrollment period. The Participant may designate a specified amount or a
percentage of Base Salary to be deferred as a Primary Salary Deferral. The
Participant may designate a specified amount, a percentage, or a whole
percentage in excess of a specified amount of Bonus to be deferred. The
Participant may also designate a percentage rate, up to the maximum deferral
rate permitted under the SSPP, at which to defer additional amounts of Base
Salary as Excess SSPP once the limits of SSPP contributions are reached as
provided in Section 3.5. Once made, this Participation Election will continue to
apply for subsequent Deferral Periods unless the Participant submits a new
Participation Election form during a subsequent enrollment period changing the
deferral amount or revoking the existing election. A Participation Election may
be revoked by the Participant upon 30 days written notice to the Administrator;
however, such Participant will be ineligible to make an Annual Deferral under
the Plan for the following calendar year.
(b) Minimum Annual Deferral. The minimum amount of Base Salary that may be
designated as Primary Salary Deferral is $2,000. The minimum amount of Bonus
that may be designated for deferral is $2,000. There is no minimum percentage.
(c) Maximum Annual Deferral. The maximum Primary Salary Deferral from Base
Salary for a calendar year is 75% of Base Salary. The maximum deferral from
Bonus for a calendar year is 100% of the Bonus.
3.2 Alternative Exercise of Qualifying Awards
(a) Form of Agreement. Eligible Employees may elect to defer gains on future
exercises of Qualified Awards by completing and executing an Alternative
Exercise Agreement and submitting it to the Administrator. Such an election is
irrevocable. The Alternative Exercise Agreement must specify the portion of the
Qualifying Award that the Participant will alternatively exercise under this
Plan. Acting through any of its officers, EIX will execute the Alternative
Exercise Agreement and return a copy to the Participant. Subject to the
limitations of Section 3.2(b), the Qualifying Award may be exercised by
submitting a notice of Alternative Exercise on the form approved by the
Administrator for that purpose.
(b) Limited Ability to Exercise Qualifying Award. Any Qualifying Award (or
portion thereof) which is subject to an Alternative Exercise Agreement may not
be exercised at all during the six-month period following the date the
Administrator receives the Participant’s Alternative Exercise Agreement. Upon
any exercise thereafter, gains will be credited as provided under
Section 5.2(c). The Qualifying Award remains subject to all applicable
limitations as to the time or times during which it may be exercised as provided
in the terms and conditions of the Qualifying Award.
(c) Termination of Alternative Exercise Agreements. If, prior to the end of the
six-month period described above, (i) a Participant’s employment with the
Company (including any Subsidiary) is terminated, or (ii) unless the Committee
otherwise provides, a Change of Control event occurs, the Participant’s
Alternative Exercise Agreement will terminate and the related

7



--------------------------------------------------------------------------------



 



Qualifying Award may then be exercised in accordance with the terms and
conditions of the Qualifying Award without regard to the Alternative Exercise
provisions.
(d) Other Terms of Alternative Exercise Agreements. No Alternative Exercise
Agreement will have the effect of extending the term or otherwise changing the
terms of any Qualifying Award (except as expressly contemplated hereby in
respect of the consequences of exercise). No Alternative Exercise Agreement may
be amended or terminated except as specifically provided herein.
3.3 Deferral of Special Awards
At the discretion of the Employer, up to 100% of any special award made to an
Employee for employment, retention, recognition, achievement, retirement, or
severance may be deferred under this Plan subject to any additional terms and
conditions the Employer may impose.
3.4 [Intentionally blank]
3.5 Excess SSPP
Notwithstanding the above maximum deferral limits, the Participant may elect to
defer the receipt of additional amounts of Base Salary calculated by the
Administrator that would have been contributed to the SSPP but for the limits
upon SSPP contributions and benefits established by Sections 401(a)(17), 402(g)
and 415 of the Code. Such amounts will be credited to the Participant’s Deferral
Account.
3.6 Vesting
The Participant’s right to receive Compensation deferred under this Article 3
and any earnings thereon will be 100% vested at all times. Notwithstanding the
foregoing, any special award deferred under Section 3.3 and any earnings thereon
may be subject to vesting terms.
ARTICLE 4
MATCHING CREDITS
4.1 Amount
Matching Credits will be added by the Employer to the Participant’s Deferral
Account under this Plan equal to (i) one-half of the amount of Base Salary
deferred under the Plan up to a maximum base salary Matching Credit equal to 3%
of the Participant’s Matching Base, plus (ii) one-half of the amount of Bonus
deferred under the Plan up to a maximum bonus Matching Credit equal to 3% of the
Bonus.
4.2 Vesting
The Participant’s Matching Credits and earnings thereon for any calendar year
will vest (i) when the Participant has completed five years of service with an
Affiliate; or (ii) upon the death, Retirement or Disability of the Participant.

8



--------------------------------------------------------------------------------



 



ARTICLE 5
DEFERRAL ACCOUNTS
5.1 Deferral Accounts
Solely for record keeping purposes, the Administrator will maintain a Deferral
Account for each Participant with such subaccounts as the Administrator or its
record keeper find necessary or convenient in the administration of the Plan.
5.2 Timing of Credits
(a) Annual Deferrals. The Administrator will credit to the Deferral Account the
Annual Deferrals under Article 3 at the time the deferrals would otherwise have
been paid to the Participant but for the Participation Election.
(b) Matching Credits. Until vested, Matching Credits under Article 4 will be
conditionally credited to the Deferral Account at the same time the related
deferrals are credited to the Deferral Account.
(c) Qualifying Award Gains. As of the Alternative Exercise date of a Qualifying
Award, a Participant’s Deferral Account will be credited with an amount equal to
the gain that would have been realized by the Participant had the Qualifying
Award been exercised without regard to the Alternative Exercise Agreement.
(d) Interest Crediting Dates. The Administrator will credit interest at the
Crediting Rate to the Participant’s Deferral Account on a daily basis,
compounded annually.
(e) Statement of Accounts. The Administrator will periodically provide to each
Participant a statement setting forth the balance of the Deferral Account
maintained for the Participant.
ARTICLE 6
RETIREMENT BENEFITS
6.1 Amount
Upon Retirement, the Employer will pay to the Participant a retirement benefit
in the form provided in Section 6.2, based on the balance of the Deferral
Account as of the Valuation Date in accordance with the Participant’s prior
elections. If paid as a lump sum, the retirement benefit will be equal to the
Deferral Account balance. If paid in installments, the installments will be paid
in amounts that will amortize the Deferral Account balance with interest
credited at the Crediting Rate over the period of time benefits are to be paid.
For purposes of calculating installments, the Deferral Account will be valued as
of December 31 each year, and the subsequent installments will be adjusted for
the next calendar year according to procedures established by the Administrator.
6.2 Form of Retirement Benefits
The Participant may elect on the Participation Election and the Alternative
Exercise Agreement to have the retirement benefit paid:

  (i)   In a lump sum,     (ii)   In installments paid monthly over a period of
60, 120, or 180 months, or

9



--------------------------------------------------------------------------------



 



  (iii)   In a lump sum of a portion of the Deferral Account upon Retirement
with the balance in installments paid monthly over a period of 60, 120, or
180 months.

If no valid election is made, the Administrator will pay the retirement benefit
in installments over a 180-month period. Participants may change the form of
payout by written election filed with the Administrator; provided, however, that
if the Participant files the election less than 13 months prior to the date of
Retirement, the payout election in effect 13 months prior to the date of
Retirement will govern.
6.3 Commencement of Benefits
Payments will commence within 60 days after the date of Retirement.
6.4 Small Benefit Exception
Notwithstanding the foregoing, the Administrator may, in its sole discretion:

  (i)   pay the benefits in a single lump sum if the sum of all benefits payable
to the Participant is less than or equal to $3,500.00, or     (ii)   reduce the
number of installments elected by the Participant to 120 or 60 if necessary to
produce a monthly benefit of at least $300.00.

6.5 Severance Benefit
Notwithstanding anything herein to the contrary, if a Participant is terminated
by the Severance Employer without Cause (and other than due to the Participant’s
Disability), the Participant may, on such form and in such manner as EIX may
prescribe, make a Severance Plan Benefit Election:

  (i)   to commence payment of his or her benefits as soon as administratively
practicable following his or her Termination Date or as soon as administratively
practicable following the later of his or her Termination Date or his or her
attainment of age 55 and     (ii)   to specify the form of payment from among
those otherwise available under the Plan for a termination due to retirement or
resignation. The Participant’s special Severance Plan Benefit Election shall be
effective only if the Participant’s account balance is at least $50,000 on the
Participant’s Termination Date and only if such election is received by EIX at
least 90 days before the Participant’s Termination Date. If the Participant does
not timely make a valid Severance Plan Benefit Election, or if the Participant’s
account balance is less than $50,000 on the Participant’s Termination Date, then
the Participant’s benefit (if any) will be paid as soon as practicable following
the Participant’s Termination Date in the form of a lump sum or three annual
installments in accordance with the provisions of the Plan and the Participant’s
prior election (if any). In any case, the Participant’s unpaid account balance
will be credited with interest following his or her Termination Date at the same
rate that is applicable to active employees’ accounts.

10



--------------------------------------------------------------------------------



 



ARTICLE 7
TERMINATION BENEFITS
7.1 Amount
No later than 60 days after Termination of Employment, the Administrator will
pay to the Participant a termination benefit equal to the vested balance of the
Deferral Account as of the Valuation Date, or will commence installments, as
provided in Section 7.2.
7.2 Form of Termination Benefits
The Administrator will pay the termination benefits in a single lump sum unless
the Participant has previously elected payment to be made in three annual
installments. Installments paid under this Section 7.2 will include interest at
the Crediting Rate and will be redetermined annually to reflect adjustments in
that rate. Notwithstanding the foregoing, any Termination for Cause will result
in an immediate lump sum payout.
ARTICLE 8
SURVIVOR BENEFITS
8.1 Pre-Retirement Survivor Benefit
If the Participant dies while actively employed by an Affiliate, the
Administrator will pay a lump sum or commence monthly installments in accordance
with the Participant’s prior election within 60 days after the Participant’s
death. The payment(s) will be based on the Participant’s Deferral Account
balance as of the Valuation Date; provided however, that if the Participant’s
death occurs within ten years of (i) the date he or she first became an Eligible
Employee, or (ii) January 1, 1995, whichever is later, then the Beneficiary’s
payment(s) will be based on twice the Participant’s Deferral Account balance as
of the Valuation Date. Notwithstanding the foregoing, the portion of the
Deferral Account balance attributable to Alternative Exercises of Qualifying
Awards and related earnings will not be doubled.
8.2 Post-Retirement Survivor Benefit
If the Participant dies after Retirement, the Administrator will pay to the
Participant’s Beneficiary an amount equal to the remaining benefits payable to
the Participant under the Plan over the same period the benefits would have been
paid to the Participant; provided however, if the Participant’s death occurs
within ten years of (i) the date he or she first became an Eligible Employee, or
(ii) January 1, 1995, whichever is later, then the Beneficiary’s death benefit
will be based on twice the Participant’s Deferral Account balance as of the
Valuation Date. Notwithstanding the foregoing, the portion of the Deferral
Account balance attributable to Alternative Exercises of Qualifying Awards and
related earnings will not be doubled.
8.3 Post-Termination Survivor Benefit
It the Participant dies following Termination of Employment, but prior to the
payment of all benefits under the Plan, the Beneficiary will be paid the
remaining balance in the Participant’s account in a lump sum. No double benefit
will apply.

11



--------------------------------------------------------------------------------



 



8.4 Changing Form of Benefit
Beneficiaries may petition the Administrator once, and only after the death of
the Participant, for a change in the form of survivor benefits. The
Administrator may, in its sole and absolute discretion, choose to grant or deny
such a petition.
8.5 Small Benefit Exception
Notwithstanding the foregoing, the Administrator may, in its sole discretion:

  (i)   pay the benefits in a single lump sum if the sum of all benefits payable
to the Beneficiary is less than or equal to $3,500.00, or

  (ii)   reduce the number of installments elected by the Participant to 120 or
60 if necessary to produce a monthly benefit of at least $300.00.

ARTICLE 9
DISABILITY
Upon determination that a Participant has suffered a Disability, deferrals under
the Plan will cease. The Administrator will pay Plan benefits upon the
Participant’s Retirement or death according to the Participant’s prior election.
ARTICLE 10
CHANGE OF CONTROL
Within two years after a Change of Control, any Participant or Beneficiary in
the case of an EIX Change of Control, or the affected Participants or
Beneficiaries in the case of an Employer Change of Control, may elect to receive
a distribution of the balance of the Deferral Account. There will be a penalty
deducted from the Deferral Account prior to distribution pursuant to this
Article 10 equal to 5% of the total balance of the Deferral Account (instead of
the 10% reduction otherwise provided for in Section 11.2). If a Participant
elects such a withdrawal, any on-going Annual Deferral will cease, and the
Participant may not again be designated as an Eligible Employee until one entire
calendar year following the calendar year in which the withdrawal was made has
elapsed.
ARTICLE 11
SCHEDULED AND UNSCHEDULED WITHDRAWALS
11.1 Scheduled Withdrawals
(a) Election. When submitting a Participation Election or an Alternative
Exercise Agreement, a Participant may elect to receive a distribution of a
specific dollar amount or a percentage of the Annual Deferral or Qualifying
Award gain deferral that will subsequently be made at a specified year in the
future when the Participant will still be an active employee. In the case of
Annual Deferrals, the election must be made on an In-Service Distribution
Election Form and submitted concurrently with the Participation Election. In the
case of Qualifying Awards, the election must be made on the Alternative Exercise
Agreement at the time it is initially submitted to the Administrator. The
election of a Scheduled Withdrawal will only apply

12



--------------------------------------------------------------------------------



 



to the Annual Deferral, Matching Credits and related earnings for that Deferral
Period, or the Qualified Award gain specified on the Alternative Exercise
Agreement and related earnings.
(b) Timing and Form of Withdrawal. The year specified for the Scheduled
Withdrawal may not be sooner than the second calendar year following the
calendar year in which the deferral occurs, or in the case of Alternative
Exercise Agreement, no sooner than the second calendar year following the
calendar year in which the Qualifying Award is Alternatively Exercised. The
Participant will receive a lump sum distribution of the amount elected on
January 1st of the calendar year specified. Any Scheduled Withdrawal election
will be superseded by distributions due to the Retirement, Termination of
Employment or death of the Participant.
(c) Remaining Deferral Account. The remainder, if any, of the Participant’s
Deferral Account following payment of a Scheduled Withdrawal will continue in
effect and will be distributed in the future according to the terms of the Plan
and the Participant’s elections.
11.2 Unscheduled Withdrawals
(a) Election. A Participant (or Beneficiary if the Participant is deceased) may
request in writing to the Administrator an Unscheduled Withdrawal of all or a
portion of the entire vested amount credited to the Participant’s Deferral
Account, including earnings, which will be paid within 30 days in a single lump
sum; provided, however, that (i) the minimum withdrawal will be 25% of the
Deferral Account balance, (ii) an election to withdraw 75% or more of the
balance will be deemed to be an election to withdraw the entire balance, and
(iii) such an election may be made only once in a calendar year.
(b) Withdrawal Penalty. There will be a penalty deducted from the Deferral
Account prior to an Unscheduled Withdrawal equal to 10% of the Unscheduled
Withdrawal. If a Participant elects such a withdrawal, any on-going Annual
Deferral will cease, and the Participant may not again be designated as an
Eligible Employee until one entire calendar year following the calendar year in
which the withdrawal was made has elapsed.
(c) Small Benefit Exception. Notwithstanding any of the foregoing, if the sum of
all benefits payable to the Participant or Beneficiary who has requested the
Unscheduled Withdrawal is less than or equal to $3,500.00, the Administrator
may, in its sole discretion, elect to pay out the entire Deferral Account
(reduced by the 10% penalty) in a single lump sum.
ARTICLE 12
CONDITIONS RELATED TO BENEFITS
12.1 Nonassignability
The benefits provided under the Plan may not be alienated, assigned,
transferred, pledged or hypothecated by or to any person or entity, at any time
or any manner whatsoever. These benefits will be exempt from the claims of
creditors of any Participant or other claimants and from all orders, decrees,
levies, garnishment or executions against any Participant to the fullest extent
allowed by law. Notwithstanding the foregoing, the benefit payable to a
Participant may be assigned in full or in part, pursuant to a domestic relations
order of a court of competent jurisdiction.

13



--------------------------------------------------------------------------------



 



12.2 Financial Hardship Distribution
A Participant may submit a hardship distribution request to the Administrator in
writing setting forth the reasons for the request. The Administrator (or its
delegate) will have the sole authority to approve or deny such requests. Upon a
finding that the Participant or the Beneficiary has suffered a Financial
Hardship, the Administrator (or its delegate) may in its discretion, permit the
Participant to cease any on-going deferrals and accelerate distributions of
benefits under the Plan in the amount reasonably necessary to alleviate the
Financial Hardship. If a distribution is to be made to a Participant on account
of Financial Hardship, the Participant may not make deferrals under the Plan
until one entire calendar year following the calendar year in which a
distribution based on Financial Hardship was made has elapsed.
12.3 No Right to Assets
The benefits paid under the Plan will be paid from the general funds of the
Employer, and the Participant and any Beneficiary will be no more than unsecured
general creditors of the Employer with no special or prior right to any assets
of the Employer for payment of any obligations hereunder. The Participant will
have no claim to benefits from any other Affiliate.
12.4 Protective Provisions
The Participant will cooperate with the Administrator by furnishing any and all
information requested by the Administrator, in order to facilitate the payment
of benefits hereunder, taking such physical examinations as the Administrator
may deem necessary and signing such consents to insure or taking such other
actions as may be requested by the Administrator. If the Participant refuses to
cooperate, the Administrator and the Employer will have no further obligation to
the Participant under the Plan.
12.5 Withholding
The Participant or the Beneficiary will make appropriate arrangements with the
Administrator for satisfaction of any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the payment of benefits under the Plan. If no other arrangements
are made, the Administrator may provide, at its discretion, for such withholding
and tax payments as may be required.
ARTICLE 13
PLAN ADMINISTRATION
The Administrator will administer the Plan and interpret, construe and apply its
provisions in accordance with its terms and will provide direction and oversight
as necessary to management, staff, or contractors to whom day-to-day Plan
operations may be delegated. The Administrator will establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan. All decisions of the Administrator will be final and
binding.
ARTICLE 14
BENEFICIARY DESIGNATION
The Participant will have the right, at any time, to designate any person or
persons as Beneficiary (both primary and contingent) to whom payment under the
Plan will be made in the event of the

14



--------------------------------------------------------------------------------



 



Participant’s death. The Beneficiary designation will be effective when it is
submitted in writing to the Administrator during the Participant’s lifetime on a
form prescribed by the Administrator.
The submission of a new Beneficiary designation will cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation will revoke such
designation, unless in the case of divorce the previous spouse was not
designated as Beneficiary, and unless in the case of marriage the Participant’s
new spouse has previously been designated as Beneficiary. The spouse of a
married Participant must consent in writing to any designation of a Beneficiary
other than the spouse.
If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Administrator will direct the distribution of
the benefits to the Participant’s estate. If a Beneficiary dies after
commencement of payments to the Beneficiary, a lump sum of any remaining
payments will be paid to that person’s Beneficiary, if one has been designated,
or to the Beneficiary’s estate.
ARTICLE 15
AMENDMENT OR TERMINATION OF PLAN
15.1 Amendment of Plan
Subject to the terms of Section 15.3, EIX may amend the Plan at any time in
whole or in part, provided, however, that the amendment (i) will not decrease
the balance of the Participant’s Deferral Account at the time of the amendment
and (ii) will not retroactively decrease the applicable Crediting Rates of the
Plan prior to the time of the amendment. EIX may amend the Crediting Rates of
the Plan prospectively, in which case the Administrator will notify the
Participant of the amendment in writing within 30 days after the amendment.
15.2 Termination of Plan
Subject to the terms of Section 15.3, EIX may terminate the Plan at any time. If
EIX terminates the Plan, the date of such termination will be treated as the
date of Termination of Employment for the purpose of calculating Plan benefits,
and the benefits the Participant is entitled to receive under the Plan will be
paid to the Participant in a lump sum within 60 days.
15.3 Amendment or Termination After Change of Control
Notwithstanding the foregoing, EIX will not amend or terminate the Plan without
the prior written consent of affected Participants for a period of two calendar
years following a Change of Control and will not thereafter amend or terminate
the Plan in any manner which affects any Participant (or Beneficiary of a
deceased Participant) who commences receiving payment of benefits under the Plan
prior to the end of the two year period following a Change of Control.
15.4 Exercise of Power to Amend or Terminate
Except as provided in Section 15.3, EIX’s power to amend or terminate the Plan
will be exercisable by the Compensation and Executive Personnel Committee of
EIX’s Board of Directors.

15



--------------------------------------------------------------------------------



 



15.5 Constructive Receipt Termination
Notwithstanding anything to the contrary in this Plan, in the event the
Administrator determines that amounts deferred under the Plan have been
constructively received by Participants and must be recognized as income for
federal income tax purposes, the Plan will terminate and distributions will be
made to Participants in accordance with the provisions of Section 15.2 or as may
be determined by the Administrator. The determination of the Administrator under
this Section 15.5 will be binding and conclusive.
ARTICLE 16
CLAIMS AND REVIEW PROCEDURES
16.1 Claims Procedure for Claims other than for Vesting due to Disability
(a) Except for claims due to Disability, the Administrator will notify a
Participant or his or her Beneficiary (or person submitting a claim on behalf of
the Participant or Beneficiary (a “Claimant”) in writing, within 90 days after
his or her written application for benefits, of his or her eligibility or
noneligibility for benefits under the Plan. If the Administrator determines that
a Claimant is not eligible for benefits or full benefits, the notice will set
forth (1) the specific reasons for the denial, (2) a specific reference to the
provisions of the Plan on which the denial is based, (3) a description of any
additional information or material necessary for the claimant to perfect his or
her claim, and a description of why it is needed, and (4) an explanation of the
Plan’s claims review procedure and other appropriate information as to the steps
to be taken if the Claimant wishes to have the claim reviewed. If the
Administrator determines that there are special circumstances requiring
additional time to make a decision, the Administrator will notify the Claimant
of the special circumstances and the date by which a decision is expected to be
made, and may extend the time for up to an additional 90-day period.
(b) If a Claimant is determined by the Administrator not to be eligible for
benefits, or if the Claimant believes that he or she is entitled to greater or
different benefits, the Claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 60 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the Claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Administrator of the petition, the
Administrator will afford the Claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator orally or in writing, and the
Claimant (or counsel) will have the right to review the pertinent documents. The
Administrator will notify the Claimant of its decision in writing within the
60-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the Claimant and the specific provisions
of the Plan on which the decision is based. If, due to special circumstances
(for example, because of the need for a hearing), the 60-day period is not
sufficient, the decision may be deferred for up to another 60-day period at the
election of the Administrator, but notice of this deferral will be given to the
Claimant. In the event of the death of the Claimant, the same procedures will
apply to the Claimant’s Beneficiaries.
16.2 Claims Procedure for Claims due to Disability
(a) Within a reasonable period of time, but not later than 45 days after receipt
of a claim due to Disability, the Administrator or its delegate shall notify the
Claimant of any adverse benefit

16



--------------------------------------------------------------------------------



 



determination on the claim, unless circumstances beyond the Plan’s control
require an extension of time for processing the claim. Except as contemplated by
this Section, in no event may the extension period exceed 30 days from the end
of the initial 45-day period. If an extension is necessary, the Administrator or
its delegate shall provide the Claimant with a written notice to this effect
prior to the expiration of the initial 45-day period. The notice shall describe
the circumstances requiring the extension and the date by which the
Administrator or its delegate expects to render a determination on the claim.
If, prior to the end of the first 30-day extension period, the Administrator or
its delegate determines that, due to circumstances beyond the control of the
Plan, a decision cannot be rendered within that extension period, the period for
making the determination may be extended for an additional 30 days, so long as
the Administrator or its delegate notifies the Claimant, prior to the expiration
of the first 30-day extension period, of the circumstances requiring the
extension and the date as of which the Administrator or its delegate expects to
render a decision. This notice of extension shall specifically describe the
standards on which entitlement to a benefit is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve those issues, and that the Claimant has at least 45 days within which to
provide the specified information.
(b) In the case of an adverse benefit determination, the Administrator or its
delegate shall provide to the Claimant written or electronic notification
setting forth in a manner calculated to be understood by the Claimant (i) the
specific reason or reasons for the adverse benefit determination; (ii) reference
to the specific Plan provisions on which the adverse benefit determination is
based; (iii) a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation of why the material or
information is necessary; (iv) a description of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with this Section 16.2 (v) if an internal rule, guideline, protocol
or similar criterion (“internal standard”) was relied upon in making the
determination, a copy of the internal standard or a statement that the internal
standard shall be provided to the Claimant free of charge upon request; and
(vi) if the determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, an explanation of the scientific or
clinical judgment for the determination or a statement that such explanation
shall be provided free of charge upon request.
(c) If a Claimant is determined by the Administrator not to be eligible for
benefits, or if the Claimant believes that he or she is entitled to greater or
different benefits, the Claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 180 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the Claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 45 days after receipt by the Administrator of the petition, the
Administrator will afford the Claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator in writing, and the Claimant
(or counsel) will have the right to review the pertinent documents. The
Administrator will notify the Claimant of its decision in writing within the
45-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the Claimant and including the information
described in Section 16.2(b) above. If, due to special circumstances (for
example, because of the need for a hearing), the 45-day period is not
sufficient, the decision may be deferred for up to

17



--------------------------------------------------------------------------------



 



another 45-day period at the election of the Administrator, but notice of this
deferral will be given to the Claimant. In the event of the death of the
Participant, the same procedures will apply to the Participant’s Beneficiaries.
16.3 Dispute Arbitration
Notwithstanding the foregoing, and because it is agreed that time will be of the
essence in determining whether any payments are due to Participant or his or her
Beneficiary under the Plan, a Participant or Beneficiary may, if he or she
desires, submit any claim for payment under the Plan to arbitration. This right
to select arbitration will be solely that of the Participant or Beneficiary and
the Participant or Beneficiary may decide whether or not to arbitrate in his or
her discretion. The “right to select arbitration” is not mandatory on the
Participant or Beneficiary, and the Participant or Beneficiary may choose in
lieu thereof to bring an action in an appropriate civil court. Once an
arbitration is commenced, however, it may not be discontinued without the mutual
consent of both parties to the arbitration. During the lifetime of the
Participant only he or she can use the arbitration procedure set forth in this
Section.
Any claim for arbitration may be submitted as follows: if a Participant or
Beneficiary has submitted a request to be paid under the Plan and the claim is
finally denied by the Administrator in whole or in part, the claim may be filed
in writing with an arbitrator of the Participant’s or Beneficiary’s choice who
is selected by the method described in the next four sentences. The first step
of the selection will consist of the Participant or Beneficiary submitting a
list of five potential arbitrators to the Administrator. Each of the five
arbitrators must be either (1) a member of the National Academy of Arbitrators
located in the State of California or (2) a retired California Superior Court or
Appellate Court judge. Within one week after receipt of the list, the
Administrator will select one of the five arbitrators as the arbitrator for the
dispute in question. If the Administrator fails to select an arbitrator within
one week after receipt of the list, the Participant or Beneficiary will then
designate one of the five arbitrators for the dispute in question.
The arbitration hearing will be held within seven days (or as soon thereafter as
possible) after the picking of the arbitrator. No continuance of said hearing
will be allowed without the mutual consent of Participant or Beneficiary and the
Administrator. Absence from or nonparticipation at the hearing by either party
will not prevent the issuance of an award. Hearing procedures which will
expedite the hearing may be ordered at the arbitrator’s discretion, and the
arbitrator may close the hearing in his or her sole discretion when he or she
decides he or she has heard sufficient evidence to satisfy issuance of an award.
The arbitrator’s award will be rendered as expeditiously as possible and in no
event later than one week after the close of the hearing.
In the event the arbitrator finds that the Administrator or the Employer has
breached the terms of the Plan, he or she will order the Employer to pay to
Participant or Beneficiary within two business days after the decision is
rendered the amount then due the Participant or Beneficiary, plus,
notwithstanding anything to the contrary in the Plan, an additional amount equal
to 20% of the amount actually in dispute. This additional amount will constitute
an additional benefit under the Plan. The award of the arbitrator will be final
and binding upon the Parties.
The award may be enforced in any appropriate court as soon as possible after its
rendition. The Administrator will be considered the prevailing party in a
dispute if the arbitrator determines

18



--------------------------------------------------------------------------------



 



(1) that the Administrator or the Employer has not breached the terms of the
Plan and (2) the claim by Participant or his or her Beneficiary was not made in
good faith. Otherwise, the Participant or his or her Beneficiary will be
considered the prevailing party. In the event that the Administrator is the
prevailing party, the fee of the arbitrator and all necessary expenses of the
hearing (excluding any attorneys’ fees incurred by the Administrator) including
stenographic reporter, if employed, will be paid by the losing party. In the
event that the Participant or his or her Beneficiary is the prevailing party,
the fee of the arbitrator and all necessary expenses of the hearing (including
all attorneys’ fees incurred by Participant or his or her Beneficiary in
pursuing his or her claim), including the fees of a stenographic reporter, if
employed, will be paid by the Employer.
ARTICLE 17
MISCELLANEOUS
17.1 Successors
The rights and obligations of each Employer under the Plan will inure to the
benefit of, and will be binding upon, the successors and assigns of the
Employer.
17.2 ERISA Plan
The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for “a select group of management or highly
compensated employees” within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA. EIX is the
named fiduciary.
17.3 Trust
The Employers will be responsible for the payment of all benefits under the
Plan. At their discretion, the Employers may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. The
trust or trusts may be irrevocable, but an Employer’s share of the assets
thereof will be subject to the claims of the Employer’s creditors. Benefits paid
to the Participant from any such trust will be considered paid by the Employer
for purposes of meeting the obligations of the Employer under the Plan.
17.4 Employment Not Guaranteed
Nothing contained in the Plan nor any action taken hereunder will be construed
as a contract of employment or as giving any Participant any right to continued
employment with the Employer or any other Affiliate.
17.5 Gender, Singular and Plural
All pronouns and variations thereof will be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.
17.6 Captions
The captions of the articles and sections of the Plan are for convenience only
and will not control or affect the meaning or construction of any of its
provisions.

19



--------------------------------------------------------------------------------



 



17.7 Validity
If any provision of the Plan is held invalid, void or unenforceable, the same
will not affect, in any respect whatsoever, the validity of any other provisions
of the Plan.
17.8 Waiver of Breach
The waiver by EIX of any breach of any provision of the Plan by the Participant
will not operate or be construed as a waiver of any subsequent breach by the
Participant.
17.9 Applicable Law
The Plan will be governed and construed in accordance with the laws of
California except where the laws of California are preempted by ERISA.
17.10 Notice
Any notice or filing required or permitted to be given to EIX under the Plan
will be sufficient if in writing and hand-delivered, or sent by first class mail
to the principal office of EIX, directed to the attention of the Administrator.
The notice will be deemed given as of the date of delivery, or, if delivery is
made by mail, as of the date shown on the postmark.
IN WITNESS WHEREOF, EIX has restated this Plan effective the 31st day of
December, 2008.
EDISON INTERNATIONAL

     
/s/ Diane L. Featherstone
 
     Diane L. Featherstone
   

20